THE THIRTEENTH COURT OF APPEALS

                                      13-19-00581-CV


                               In the Matter of G. B., a Child


                                    On Appeal from the
                           County Court of Goliad County, Texas
                                Trial Court Cause No. 548


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, due to

appellant’s inability to pay costs.

       We further order this decision certified below for observance.

July 22, 2021